PAULINE NEWMAN,
Circuit Judge, dissenting.
I respectfully dissent. The panel’s opinion ignores the opinion that is here appealed, Sinclair Oil Corp. v. O’Leary, No. 96-CV-1032-J (D.Wyo. Sept. 5, 2000); instead, the court starts afresh, deciding the case and reversing the judgment while considering only one of the major issues that contributed to the district court’s conclusion. Thus my colleagues on this panel treat the matter as a simple case of private settlement — yet refuse to give effect to the explicit terms of the private settlement agreement.
As the district court discussed in meticulous detail, upon consideration of several material aspects that the panel majority does not mention, the overcharge liability *830for which Sinclair seeks recovery from the Department of Energy (“DOE”) is not the same liability as was settled in the private action between Sinclair and Atlantic Rich-field Company (“ARCO”). This status was explicitly recognized in the settlement agreement, and was further illustrated in assorted ancillary litigation, including Sinclair Oil Corp. v. Atlantic Richfield Co., 720 F.Supp. 894 (D.Utah 1989), and Van Vranken v. United States Department of Energy, 882 F.2d 514 (Temp.Emer.Ct.App.1989).
The settlement between Sinclair and ARCO stated that the release therein “shall not apply to any effort by Sinclair to seek a refund in a proceeding conducted by the Department of Energy ...”. It is now well recognized that private actions under Section 210 of the ESA are distinct from refund proceedings against the DOE under Section 209. See, e.g., Van Vranken, 882 F.2d at 516 (holding that the district court erred by blurring “the statutory distinction between public and private enforcement remedies embodied in the distinction between section 209 and section 210”). No appellate decision, whether of the Temporary Emergency Court of Appeals or of the Federal Circuit, has denied recovery by or from the DOE based on a private settlement of issues distinct from those relied on before the DOE.
In this case, the concurrent action by Sinclair under the Section 209 refund procedure (Subpart V of the regulations) was recognized in the private settlement agreement. The Section 209 action could not have been settled in the private action, and indeed its pendency, and continuation, were acknowledged. Thus the panel majority errs in relying on Rio Grande, El Paso and Santa Fe Railroad Co. v. Department of Energy, 234 F.3d 1 (Fed.Cir. 2000) as precluding this action. The distinctions from Santa Fe are manifold, and grounded in the fundamentals of contract law as well as in the policy underlying the provision in the ESA of both public and private remedy.
I agree with my colleagues on the panel that double recovery for the same overcharge is not available. However, my colleagues do not mention the district court’s finding that these are not the same overcharges. The recovery now sought relates to charges for which private remedy was barred by the statute of limitations. The Utah district court had ruled that the statute of limitations had expired on at least thirteen of ARCO’s alleged violations, and that these expired claims did not arise out of the same occurrence or transaction as the only surviving claim. Sinclair, 720 F.Supp. at 915-19. Indeed, the DOE had agreed before the Wyoming district court that the ARCO-Sinclair settlement agreement “had no bearing” on Sinclair’s eligibility to apply for this Section 209 refund. Sinclair, slip op. at 18. This critical admission of itself negates my colleagues’ ruling that Sinclair had already settled the issues of this suit.
The district court observed that “fundamentals of contract interpretation do not permit the DOE ‘to pick and choose among the provisions of Sinclair’s settlement agreement and decide which terms it will give effect to and which terms it will ignore.’ ” Id. at 21. The principles of contract law require that effect be given to all settlement terms. The settlement agreement recognized that this Section 209 refund proceeding had been initiated before the settlement and was ongoing at the time of the settlement; its subject matter was expressly excepted from the settlement agreement. This is a dispositive distinction from the contract in Santa Fe on which the panel majority so heavily relies.
The panel majority finds that Sinclair was fully compensated by the settlement *831because the “scope of Sinclair’s ARCO settlement and its volumetric refund claim are coterminous.”. This ignores the undisputed fact that the statute of limitations had barred at least thirteen claims from the ARCO litigation, and disregards the district court’s finding that the instant suit under Section 209 relates to overcharges different from those recovered by the ARCO-Sinclair settlement agreement.
This is a complex case, having a voluminous record, extensive litigation in several forums, and a lengthy district court proceeding culminating in a full determination, on correct law and undisputed or well-found facts. This complexity does not emerge from the panel’s opinion. The district court’s analysis, findings, and conclusions have not been shown to be incorrect; they require affirmance.